


117 HR 3504 IH: Protect Americans from Foreign Criminals Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3504
IN THE HOUSE OF REPRESENTATIVES

May 25, 2021
Ms. Herrell (for herself, Mr. Good of Virginia, Mr. Gosar, Mr. Weber of Texas, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require the Secretary of Homeland Security to conduct criminal history background checks on aliens who unlawfully entered the United States prior to releasing such aliens from custody, and for other purposes.


1.Short titleThis Act may be cited as the Protect Americans from Foreign Criminals Act of 2021.  2.Background checks required on aliens unlawfully entering the United States (a)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall detain and may not release from custody any alien who is inadmissible under section 212(a)(6)(A)(i) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)(A)(i)), prior to conducting a criminal history background check on the alien in accordance with this section. 
(b)Background check requirementsThe Secretary of Homeland Security shall conduct a criminal history background check of the alien using— (1)appropriate criminal history databases in the United States; and
(2)appropriate criminal history databases in the alien’s country of origin, and each country of transit. (c)Results of background checkIf the Secretary determines, based on a criminal history background check required to be conducted under this section, that an alien—
(1)has been convicted of or has pending charges for an aggravated felony (as such term is defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43))) in the United States, the alien’s country of origin, or a country of transit; (2)is a member of a criminal street gang (as such term is defined in section 521 of title 18, United States Code); or
(3)is described in section 236(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)), the Secretary may not release the alien from custody pending removal proceedings.  (d)Foreign background check systems (1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State and the Director of National Intelligence, shall immediately conduct a worldwide review to determine whether the Secretary of Homeland Security has the ability to access the databases of criminal history databases of any country to perform the background checks described in subsection (b)(2).
(2)StandardsThe review described in paragraph (1) shall consider whether the databases of a country are up to date, digitized, searchable, and otherwise meet the standards of the Federal Bureau of Investigations for criminal history databases maintained by State and local governments. (3)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall provide a report to the Committees on the Judiciary of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Comittee on Homeland Security and Governmental Affairs of the Senate, on results of the review conducted under paragraph (1). 
(4)Failure to meet standardsWhen the Secretary of Homeland Security finds that the criminal history databases of a country described in subsection (b)(2) are not up to date, digitized, searchable, or otherwise fail to meet the standards of the Federal Bureau of Investigations for criminal history databases maintained by State and local governments, as determined applicable by the Secretary, the Secretary may not release from custody an alien who originated from or transited through such country. (e)CertificationOn an annual basis, the Secretary of Homeland Security shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, a certification that each database described in subsection (b)(2), which the Secretary accessed or sought to access pursuant to this section, met the standards described in subsection (d). Prior to submission, the Inspector General of the Department of Homeland Security shall review each certification under this subsection. 

